COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE INTEREST OF V. M., A CHILD,            §               No. 08-18-00228-CV

                       Appellant.               §                  Appeal from the

                                                §                 65th District Court

                                                §             of El Paso County, Texas

                                                §               (TC# 2017DCM7083)

                                                §
                                           ORDER

       The Court GRANTS the Court Reporter’s first request for an extension of time within

which to file the Reporter’s Record until February 5, 2019. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WIL BECONSIDERED

BY THIS COURT.

       It is further ORDERED that Teresita Fonseca, Official Court Reporter for the

65th District Court, for El Paso County, Texas, prepare the Reporter’s Record for the above

styled and numbered cause and forward the same to this Court on or before February 5, 2019.

       IT IS SO ORDERED this 9th day of January, 2019.


                                     PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.